PER CURIAM.
Eddie Williams, the former husband, appeals a final judgment of dissolution and an order entered on his timely motion for rehearing. We affirm- in most respects, but agree with Appellant that the trial court, erred by awarding attorney’s fees to the Appellee without making the findings required by Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla. 1985), and where the evidence did not support a finding that Appellant had an ability to pay Appellee’s fees. The trial court also erred by awarding the dependency tax exemption for the child to Appellee without adequate explanation, when she was not working. Accordingly, we affirm in part but reverse the attorney’s fees award and dependency tax exemption ruling. On remand, the trial court shall strike its award of attorney’s fees1 to Appellee, and readdress the dependency exemption for the minor child.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
LAWSON, LAMBERT, JJ., and WOODARD, J.L., III, Associate Judge, concur.

. E.g., Kranz v. Kranz, 737 So.2d 1198 (Fla. 5th DCA 1999).